TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                  444444444444444444
                                    NO. 03-06-00101-CV
                                  444444444444444444


          In re Level 3 Communications, Inc. and Level 3 Communications, LLC




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              Relators Level 3 Communications, Inc., and Level 3 Communications, LLC, filed this

petition for writ of mandamus. We deny the petition for writ of mandamus.




                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: March 20, 2006